                                      UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF OREGON

 In re                                              )   Case No. 19-34037-pcm12
                                                    )
 Eric Silva                                         )   Notice of Preliminary Hearing on Motion
                                                    )     For Use of Cash Collateral
                                                    )     To Obtain Credit
 Debtor(s)                                          )   (Check One)


 YOU ARE NOTIFIED THAT:

1. The undersigned moving party, Eric Silva                                        , filed a Motion
         For Use of Cash Collateral    To Obtain Credit (check one). The motion is attached and it
   includes (1) the statement required by Local Bankruptcy Form (LBF) 541.5 and (2) the following
   allegations:

   a. The immediate and irreparable harm that will come to the estate pending a final hearing is
         profits will be significantly reduced or eliminated, the value of the estate will be
         significantly reduced and the health and welfare of 800 cattle will suffer.
                                                                                                               .

   b. The amount of               cash collateral         credit (check one) necessary to avoid the harm detailed
         above prior to the final hearing is                                                                   .

2. The name and service address of the moving party's attorney (or moving party, if no attorney) are:
     Nicholas J. Henderson, 117 SW Taylor St, Suite 300, Portland OR 97204                                    .

3. A preliminary hearing on the motion will be held as follows:

   Date: 11/06/2019          Time: _________
                                    2:00 pm Location: ___________ ____________
                                                      1050 SW 6th Ave.           __________
                                                                       #700, Portland,       ______
                                                                                       OR 97204, Ro

   Testimony will be received if offered and admissible.

4. If you wish to object to the motion, you must do one or both of the following:

   a. attend the preliminary hearing.

   b. file a written response, which states the facts upon which you will rely, with the clerk at 1050 SW 6th
      Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.

   If the response is filed within three business days before the hearing, notify the judge’s chambers by
   telephone immediately after filing the document, as required by Local Bankruptcy Rule (LBR) 9004-1(b).


541.1 (12/1/2018)                               Page 1 of 2


                             Case 19-34037-pcm12              Doc 13    Filed 11/05/19
5. I certify that on   11/05/2019        this notice and the motion were served pursuant to Federal Rule of
   Bankruptcy Procedure (FRBP) 7004 on the debtor(s), any debtor's attorney, any trustee, any trustee's
   attorney, members of any committee appointed under 11 U.S.C. § 1102 or elected pursuant to 11 U.S.C.
   § 705 or its authorized agent [or, if no committee in a chapter 11 case, on all creditors listed on the list
   filed pursuant to FRBP 1007(d)], any creditors' committee attorney, the U.S. Trustee, and all entities
   with any interest in the cash collateral subject to this motion, whose names and addresses used for
   service are as follows:

    Keybank, NA
    William G. Gisel Jr., President
    4910 Tiedeman Rd
    Brooklyn, OH 44144




                            /s/ Nicholas J. Henderson                                           074027
                            Signature of Moving Party or Attorney                                OSB #
                            26755 Blankenship Rd., Beaver Oregon           #9796
                            (If debtor is movant) Debtor’s Address & Last 4 Digits of Taxpayer ID#(s)




541.1 (12/1/2018)                            Page 2 of 2


                           Case 19-34037-pcm12             Doc 13   Filed 11/05/19
        Nicholas J Henderson, OSB #074027
        Troy G. Sexton, OSB #115184
        Motschenbacher & Blattner LLP
        117 SW Taylor St., Ste. 300
        Portland, OR 97204
        Phone: 503-417-0508
        Fax: 503-417-0528
        nhenderson@portlaw.com
        tsexton@portlaw.com

               Of Proposed Attorneys for Debtor-in-Possession




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON

                                                           Case No. 19-34037-pcm12

                                                           MOTION FOR INTERIM ORDER
         In re:                                            AUTHORIZING USE OF CASH
                                                           COLLATERAL OF DEBTOR-IN-
                   ERIC L. SILVA,                          POSSESSION AND GRANTING
                                                           ADEQUATE PROTECTION AND
                                 Debtor.                   REQUEST FOR PRELIMINARY
                                                           HEARING

                                                           (Expedited Hearing Requested)

                  Debtor Eric L. Silva (“Debtor”), pursuant to Sections 105(a) and 363 of the Bankruptcy Code,

        Bankruptcy Rule 4001, and LBR 4001-1(c), moves the Court for entry of an interim order authorizing

        use of cash collateral as defined by §363(a) of the Bankruptcy Code ("Cash Collateral"), and, in

        support, represents and states as follows:

                  On October 31, 2019, Debtor commenced a Chapter 12 case by the filing of a voluntary

        petition under Chapter 12 of the United States Bankruptcy Code. Pursuant to § 1203 of the Code,

        Debtor is continuing in possession of his property and is operating and managing his business.

Page 1 of 6       MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH                      MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
{00314138:1}
                  COLLATERAL OF DEBTOR-IN-POSSESSION AND GRANTING                             Portland, Oregon 97204
                  ADEQUATE PROTECTION AND REQUEST FOR PRELIMINARY                              Phone: 503-417-0500
                  HEARING                                                                       Fax: 503-417-0501
                                                                                                www.portlaw.com

                               Case 19-34037-pcm12         Doc 13    Filed 11/05/19
                                                DEBTOR'S BUSINESS:

               Debtor operates a dairy farm in Beaver, Oregon and currently employs about six employees.

        Debtor also breeds and sells cows for dairy production. Debtor’s milk operation produces gross

        monthly revenue of approximately $150,000. Debtor has long-time customer relationships for

        purchase of his production. If Debtor is unable to pay his employees, the employees will suffer

        hardship and likely cease working. If Debtor fails to maintain his relationship with his core buyer and

        fulfill pending orders, he will lose goodwill with his customer and likely lose substantial amounts of

        business. If the Debtor fails to feed his cattle, then their milk production will decline significantly

        resulting in significant reductions in profitability in addition to the obvious harm to the animals health

        and wellbeing. The loss of the revenue stream from those sources would inhibit a successful

        reorganization and devalue the estate significantly.

                    PARTIES WITH POTENTIAL INTERESTS IN CASH COLLATERAL:

               The following entities may claim a lien in the Cash Collateral based upon UCC financing

        statements on file with the Oregon Secretary of State:

            Secured Creditor           UCC Nos                     Collateral                        County
         Keybank NA                  574279          All Assets;                               Tillamook (County
         4910 Tiedeman Rd            574279-1        All Calves and Cattle (Code 1001)         Code 29)
         Brooklyn OH 44144           574279-2
                                     574279-3
                                     574279-4
                                     574279-5
                                     574281-1
                                     574281-2
                                     574281-3
                                     574281-4
                                     574281-5
                                     574281-6

               According to Debtor’s records, the amounts owed to the UCC Lien Creditors

        are as follows:


Page 2 of 6    MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH                            MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
{00314138:1}
               COLLATERAL OF DEBTOR-IN-POSSESSION AND GRANTING                                   Portland, Oregon 97204
               ADEQUATE PROTECTION AND REQUEST FOR PRELIMINARY                                    Phone: 503-417-0500
               HEARING                                                                             Fax: 503-417-0501
                                                                                                   www.portlaw.com

                              Case 19-34037-pcm12           Doc 13     Filed 11/05/19
                 Secured Creditor                                   Amount
                 Keybank NA                                         $1,390,431.37
                 4910 Tiedeman Rd
                 Brooklyn OH 44144

                Other than the liens noted above, Debtor is not aware of any parties holding an interest in

        Cash Collateral.

                To preserve the value of the Debtor as a going concern and to maintain the health and welfare

        of the Debtor’s cattle herd, Debtor requires the use of cash generated from his business to pay his

        operating expenses, including wages of its employees.

                In order to formulate his Chapter 12 Plan, Debtor requires the use of Cash Collateral for the

        payment of wages, salaries and operating expenses. Debtor proposes to use Cash Collateral in the

        amount of $157,450 of cash collateral for the period of November 5, 2019, through and including

        December 7, 2019 on the terms set forth in the proposed Interim Order Authorizing Use of Cash

        Collateral attached hereto as Exhibit A. Debtor's projected 120-day operating expense budget is

        attached to Exhibit A, marked Exhibit 1 (the “Budget”). Such Cash Collateral includes, but is not

        limited to, any uncashed checks made payable to the Debtor and/or electronic funds in transit.

                Debtor has made reasonable efforts to secure alternative financing. Debtor is unable to obtain

        necessary financial accommodations for the expenses shown in Exhibit 1 from any source.

                After reasonable efforts, Debtor is unable pursuant to § 364(a) or (b) of the Bankruptcy Code,

        to obtain unsecured credit allowable under § 503(b)(1) of the Code as an administrative expense.

                Allowing Debtor to use Cash Collateral on the terms set forth in the proposed Interim Order

        Authorizing Use of Cash Collateral attached hereto as Exhibit A will preserve Debtor’s going

        concern value, maximize the value of the Debtor’s assets for the estate, will increase the probability

        of a successful business plan, and is in the best interests of the creditors and this estate.


Page 3 of 6    MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH                              MOTSCHENBACHER & BLATTNER LLP
                                                                                               117 SW Taylor Street, Suite 300
{00314138:1}
               COLLATERAL OF DEBTOR-IN-POSSESSION AND GRANTING                                     Portland, Oregon 97204
               ADEQUATE PROTECTION AND REQUEST FOR PRELIMINARY                                      Phone: 503-417-0500
               HEARING                                                                               Fax: 503-417-0501
                                                                                                     www.portlaw.com

                              Case 19-34037-pcm12            Doc 13     Filed 11/05/19
               Without the use of Cash Collateral, Debtor has insufficient funds to meet his expenses as

        itemized in Exhibit 1. Debtor has an immediate need for Cash Collateral to pay his payroll and other

        operating expenses and provide deposits to utilities as needed under 11 U.S.C. § 366 all of which will

        preserve the value of his business.

               Debtor will suffer immediate and irreparable harm in that profits will be significantly reduced

        or eliminated and the value of the estate will be substantially diminished if Debtor is not permitted to

        use $157,450 of cash collateral for the period of November 4, 2019, through and including December

        7, 2019, on an interim basis, in the amounts and for the purposes set forth in the Budget, to meet his

        necessary and ordinary course post-petition operating expenses prior to the time prescribed by FRBP

        4001(b)(2) for a final hearing on Debtor's motion for authority to use Cash Collateral.

               The proposed order on this motion does not contain any of the "disfavored provisions" listed

        in LBF 541.7.

                            PROPOSED TERMS OF CASH COLLATERAL ORDER:

               Debtor further proposes that his authority to use Cash Collateral be limited to the cumulative

        amounts and uses of Cash Collateral as set forth in the Budget; provided however, that Debtor may

        make expenditures in excess of the amounts specified in the Budget subject to the limitation that the

        aggregate budget variance shall not exceed ten percent (10%) of the total projected expenditures

        under the Budget for that Budget period.

                                    PROPOSED ADEQUATE PROTECTION:

               Notwithstanding anything to the contrary contained in Section 552(a) of the Code, as

        adequate protection for, and to secure payment of, an amount equal to the aggregate diminution (from

        the petition date) in the value of the property of Debtor to which any of the liens of the parties



Page 4 of 6    MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH                            MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
{00314138:1}
               COLLATERAL OF DEBTOR-IN-POSSESSION AND GRANTING                                   Portland, Oregon 97204
               ADEQUATE PROTECTION AND REQUEST FOR PRELIMINARY                                    Phone: 503-417-0500
               HEARING                                                                             Fax: 503-417-0501
                                                                                                   www.portlaw.com

                              Case 19-34037-pcm12          Doc 13     Filed 11/05/19
        identified herein shall have attached, and as security for and an inducement to said parties to permit

        use of Cash Collateral, Debtor proposes to grant to each of them the following protection:

               a.      A replacement lien on all of the post-petition property in which each of them has a

                       pre-petition lien or security interest. The replacement liens shall have the same relative

                       priority vis-á-vis one another as existed on the petition date with respect to the original

                       liens.

               b.      Each party granted a replacement lien herein shall be granted relief from the automatic

                       stay to take all actions which may be required under federal or state law in any

                       jurisdiction to validate or perfect the liens so granted.

               c.      Debtor shall timely perform and complete all actions necessary and appropriate to

                       protect said parties’ collateral against diminution in value.

                                                       NOTICE:

               Debtor has given notice, as required by Bankruptcy Rule 4001, of this motion or pending

        requisite notice of such motion.

               WHEREFORE, Debtor moves for:

               1.      An Interim Order Authorizing the Use of Cash Collateral on the terms set forth in

        Exhibit A attached hereto and Granting Adequate Protection.

               2.      An Order setting a preliminary hearing on this motion upon such notice as the Court

        may direct pursuant to Bankruptcy Rule 4001(b)(3) to authorize the expenditures set forth on Exhibit

        1 to this motion.

        ///

        ///

        ///

Page 5 of 6    MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH                           MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00314138:1}
               COLLATERAL OF DEBTOR-IN-POSSESSION AND GRANTING                                  Portland, Oregon 97204
               ADEQUATE PROTECTION AND REQUEST FOR PRELIMINARY                                   Phone: 503-417-0500
               HEARING                                                                            Fax: 503-417-0501
                                                                                                  www.portlaw.com

                                Case 19-34037-pcm12        Doc 13      Filed 11/05/19
               3.     That the Order and each of its terms shall be effective immediately upon entry by the

        Court and the automatic stay of judgment provisions of FRBP 8017(a) shall not apply;

               4.     An Order setting a final hearing after notice on this Motion.



        DATED: November 5, 2019

                                                   MOTSCHENBACHER & BLATTNER LLP

                                                   By:/s/ Nicholas J. Henderson
                                                     Nicholas J. Henderson, OSB #074027
                                                     Troy G. Sexton, OSB #115184
                                                     Of Proposed Attorneys for Debtor-in-Possession




Page 6 of 6    MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH                       MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
{00314138:1}
               COLLATERAL OF DEBTOR-IN-POSSESSION AND GRANTING                              Portland, Oregon 97204
               ADEQUATE PROTECTION AND REQUEST FOR PRELIMINARY                               Phone: 503-417-0500
               HEARING                                                                        Fax: 503-417-0501
                                                                                              www.portlaw.com

                            Case 19-34037-pcm12          Doc 13     Filed 11/05/19
                                EXHIBIT A

                            PROPOSED ORDER




{00314138:1}
               Case 19-34037-pcm12   Doc 13   Filed 11/05/19
                                   IN THE UNITED STATES BANKRUPTCY COURT

                                             FOR THE DISTRICT OF OREGON

                                                             Case No. 19-34037-pcm12

                                                             INTERIM ORDER AUTHORIZING USE
         In re:                                              OF CASH COLLATERAL OF DEBTOR-
                                                             IN-POSSESSION AND GRANTING
                   ERIC L. SILVA,                            ADEQUATE PROTECTION

                                   Debtor.




                  This matter came before the Court on the Motion For Interim Order Under Sections 361 and

        363 of the Bankruptcy Code, Authorizing Debtor to Use Cash Collateral and to Grant Adequate

        Protection [ECF Doc #___] filed by Eric Silva (the “Debtor”), as debtor-in-possession. Based on the

        entire record of this case, the Court makes the following findings of fact and conclusions of law:

                  A.      On October 31, 2019 (the “Petition Date”), the Debtor filed herein a voluntary petition

        under Chapter 12 of the Bankruptcy Code. As of the date hereof, no trustee or examiner has been

        requested or appointed and no official committee of creditors has been appointed.

                  B.      The following creditors (each a “Secured Creditor”) may claim a lien in the Debtor’s

        cash collateral (as defined in § 363(a)), as follows:

                                          Approx.
                                                          Collateral
                   Creditor               Amount                             Brief Collateral Description
                                                           Value
                                           Owing
         Keybank, NA                   $1,390,431.37    $4,820,000        All Assets, Real Estate and Cattle

                       C. The relief requested in the motion (i) is necessary to avoid immediate and irreparable
        harm to Debtor’s property.



Page 1 of 4       INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                      MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
{00226460:5}
                  DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                     Portland, Oregon 97204
                  PROTECTION                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                                 Case 19-34037-pcm12         Doc 13     Filed 11/05/19
c
                    D. Absent authority to use cash collateral, the Debtor’s property will be immediately and
        irreparably harmed. The Debtor’s use of cash collateral will enable him to maintain the going

        concern value of his business and the value of Debtor’s dairy cattle.
                    E.    The adequate protection offered to the Secured Creditors in the motion is reasonable
        and appropriate in the circumstances.

               Based on the foregoing, it is hereby ORDERED that:

               1.        The Debtor is authorized to use $157,450 of cash collateral for the period of

        November 4, 2019, through and including December 7, 2019 (the “Interim Budget Period”) in
        accordance with the attached Exhibit 1 (the “Budget”). Debtor’s authority to use Cash Collateral is

        limited to the uses set forth in the Budget, together with a 10% aggregate variance.

               2.        As adequate protection, the Lien Creditor is granted replacement liens upon all post-

        petition assets of the Debtor which are of the identical description to its pre-petition collateral, with

        the same relative priority that existed as of the Petition Date.

               3.        Debtor will timely perform and complete all actions necessary and appropriate to

        protect Lien Creditors’ collateral against diminution in value.

               4.        Nothing in this Order shall be construed to (a) grant a security interest in the Debtor’s

        avoidance powers; (b) convert any pre-petition obligations into post-petition obligations; (c) require

        payment of any obligations on confirmation of a plan of reorganization, except as otherwise provided

        under the Bankruptcy Code; (d) alter, improve, limit or impair the rights, if any, of parties claiming to
        have rights of reclamation against Debtor, or its assets or (e) enhance the secured position of any

        creditor as of the Petition Date. Further, nothing in this order shall preclude Lien Creditor from

        asserting claims for any further amounts that may be owed by the Debtor.

               5.        Debtor is authorized to execute and deliver to Lien Creditor such instruments

        considered by each Secured Creditor to be necessary or desirable to perfect the secured interests and

        liens given to the Secured Creditor, and the Secured Creditor is authorized to receive, file, and record

        the same.

Page 2 of 4    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                          MOTSCHENBACHER & BLATTNER LLP
                                                                                              117 SW Taylor Street, Suite 300
{00226460:5}
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                         Portland, Oregon 97204
               PROTECTION                                                                          Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com

                               Case 19-34037-pcm12          Doc 13     Filed 11/05/19
                6.      Nothing contained in this Order shall constitute a determination as to the amount,

        validity, or priority of any pre-petition obligation, security interest, or lien and all rights of parties in

        interest to claim that any pre-petition lien or security interest in Debtor’s property is unperfected,

        unenforceable, invalid, or voidable, are reserved. Additionally, nothing in this Order shall constitute

        an admission or acknowledgement by Debtor that any party has a valid or perfected lien in the cash

        of Debtor now existing or subsequently received, and the references herein to “Cash Collateral” are

        without prejudice to all rights, defenses, and claims of Debtor to contend that any party does not have

        a perfected lien or security interest in such collateral.

                7.      This Order does not grant authority to the Debtor to pay any pre-petition obligation,

        expense, or debt or to pay any administrative expense claims under Section 503(b)(9). Debtor may

        only pay such administrative expense claims upon further order of this Court after the filing of an

        appropriate motion and notice of the same.

                8.      The final hearing on Debtor's Motion shall be held in Courtroom 1 of the United

        States Bankruptcy Court for the District of Oregon, 1050 SW Sixth Avenue, #700, Portland,

        Oregon 97204, on __________, 2019 at ___:___ __.m.

                ////

                ////

                ////

                ////

                ////

                ////

                ////

                ////

                ////

                ////

                ////

Page 3 of 4    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                            MOTSCHENBACHER & BLATTNER LLP
                                                                                                117 SW Taylor Street, Suite 300
{00226460:5}
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                           Portland, Oregon 97204
               PROTECTION                                                                            Phone: 503-417-0500
                                                                                                      Fax: 503-417-0501
                                                                                                      www.portlaw.com

                               Case 19-34037-pcm12           Doc 13      Filed 11/05/19
               9.      A copy of this Order and Notice of the final hearing on Debtor's Motion shall be

        served within two (2) days of entry of this Order pursuant to FRBP 7004 upon: (a) Debtor's 20

        largest unsecured creditors; (b) any known creditors claiming a security interest in or lien on Cash

        Collateral; (c) the U.S. Trustee; and (d) all persons who have requested notice pursuant to Bankruptcy

        Rule 2002. Objections, if any, to the relief requested in the motion shall be in writing, shall state the

        name of the objecting party and the nature of the claim or interest of such party, shall state with

        particularity the reasons for the objections to the relief requested, and shall be served upon counsel
        for Debtor, Nicholas J Henderson, Motschenbacher & Blattner LLP, 117 SW Taylor St., Ste. 300,

        Portland, Oregon 97204 and filed, together with proof of service, with the Court no later than the

        deadline provided in the Notice (LBF 541.1) which accompanies this Order when served.

                                                               ###

               I certify that I have complied with the requirements of LBR 9021-1 (a)(2)(A).

        Order Presented by:

         MOTSCHENBACHER & BLATTNER, LLP
                                                             Service List:
         /s/ Nicholas J. Henderson
         Nicholas J. Henderson, OSB #074027                  First Class Mail:
         117 SW Taylor Street, Suite 300                     Keybank NA
         Portland, OR 97204                                  William G. Gisel Jr.
         Telephone: 503-417-0500                             4910 Tiedeman Rd
                                                             Brooklyn OH 44144
         Facsimile: 503-417-0508
         E-mail: nhenderson@portlaw.com                      Craig Russillo
         Of Attorneys for Debtor                             Alex Poust
                                                             Schwabe Williamson & Wyatt
                                                             PacWest Center
                                                             1211 SW Fifth Avenue Suite 1900
                                                             Portland, OR 97204

                                                             Electronic Mail:
                                                             The foregoing was served on all CM/ECF participants
                                                             through the Court's Case Management/Electronic Case
                                                             File system.




Page 4 of 4    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                          MOTSCHENBACHER & BLATTNER LLP
                                                                                              117 SW Taylor Street, Suite 300
{00226460:5}
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                         Portland, Oregon 97204
               PROTECTION                                                                          Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com

                              Case 19-34037-pcm12           Doc 13      Filed 11/05/19
              In re: Eric Silva Case No.:                                                                            Exhibit 1: Projected Cash Flow Budget
              19-34037-pcm12



                                                     11/3/2018 11/10/2018 11/17/2018 11/24/2018    12/1/2018 12/8/2018 12/15/2018 12/22/2018 12/29/2018 1/5/2019 1/12/2019 1/19/2019 1/26/2019             2/2/2019   2/9/2019       2/16/2019 2/23/2019     3/2/2019
Cash on hand (beginning of week)            300.00       300.00 38,550.00 15,320.00 19,650.00      42,400.00 70,650.00 47,420.00 36,750.00 34,500.00 94,750.00 72,620.00 58,850.00 56,600.00               54,350.00 122,600.00       95,010.00 103,700.00 101,450.00

CASH RECEIPTS
Sales of livestock                                            - 20,000.00           - 25,000.00           -     -         -                     -        -         -         -                         -            -            -          -            -              -
Milk Check Income                                   100,000.00                      -          - 90,000.00                -         - 120,000.00         -                   -                         - 130,000.00                         -            -              -
Other Income                                                  -          - 15,000.00           -          -     -         -         -           -        -         -         -                         -            -            - 15,000.00             -              -
TOTAL CASH RECEIPTS                                 100,000.00             15,000.00 25,000.00 90,000.00        -         -         - 120,000.00         -         -         -                         - 130,000.00              - 15,000.00             -              -
Financing (loans, line of credit, etc)                1,100.00                      -          -  1,100.00                -         -   1,100.00         -                   -                         -    1,100.00                        -            -              -
Total cash available                        $300.00 99,200.00 38,550.00 30,320.00 44,650.00 131,300.00 70,650.00 47,420.00 36,750.00 153,400.00 94,750.00 72,620.00 58,850.00 56,600.00                 183,250.00 122,600.00    110,010.00 103,700.00   101,450.00

CASH PAID OUT

OPERATING EXPENSES
Car and truck expenses                                   50.00      50.00     50.00       50.00        50.00      50.00     50.00       50.00        50.00      50.00     50.00       50.00       50.00        50.00        50.00        50.00       50.00        50.00
Feed, veterinary, breeding and medicine              50,000.00           -         -           -   50,000.00           -         -           -   50,000.00           -         -           -           -   50,000.00             -            -           -            -
Freight and trucking                                  1,500.00           -         -           -    1,500.00           -         -           -    1,500.00           -         -           -           -    1,500.00             -            -           -            -
Gasoline, fuel, and oil                                       -          - 1,800.00            -            -          - 1,800.00            -            -          - 1,800.00            -           -            -            -    1,800.00            -            -
Insurance (other than health)                                 -          - 2,260.00            -            -          - 2,260.00            -            -          - 2,260.00            -           -            -            -    2,260.00            -            -
Contract Labor                                          200.00     200.00    200.00      200.00       200.00     200.00    200.00      200.00       200.00     200.00    200.00      200.00      200.00       200.00       200.00       200.00      200.00       200.00
Payroll                                                       - 14,480.00          -           -            - 14,480.00          -           -            - 14,480.00          -           -           -            -   14,480.00             -           -            -
Payroll Taxes                                                 - 3,400.00           -           -            - 3,400.00           -           -            - 3,400.00           -           -           -            -    3,400.00             -           -            -
Co-Op Fees and Charges                                4,900.00           -         -           -    4,900.00           -         -           -    4,900.00           -         -           -           -    4,900.00             -            -           -            -
Rent or Lease Payments                                        -          - 4,360.00            -            -          - 4,360.00            -            -          - 4,360.00            -           -            -    4,360.00             -           -            -
Repairs and maintenance                                 500.00     500.00    500.00      500.00       500.00     500.00    500.00      500.00       500.00     500.00    500.00      500.00      500.00       500.00       500.00       500.00      500.00       500.00
Supplies                                              1,000.00   1,000.00  1,000.00    1,000.00     1,000.00 1,000.00    1,000.00    1,000.00     1,000.00 1,000.00 1,000.00       1,000.00    1,000.00     1,000.00     1,000.00     1,000.00    1,000.00     1,000.00
Taxes                                                         -          -         -           -            -          -         -           -            -          -         -           -           -            -            -            -           -            -
Utilities                                                     - 3,100.00           -           -            - 3,100.00           -           -            -          - 3,100.00            -           -            -    3,100.00             -           -            -
Other expenses and misc.                                500.00     500.00    500.00      500.00       500.00     500.00    500.00      500.00       500.00     500.00    500.00      500.00      500.00       500.00       500.00       500.00      500.00       500.00
SUBTOTAL                                             58,650.00 23,230.00 10,670.00     2,250.00    58,650.00 23,230.00 10,670.00     2,250.00    58,650.00 20,130.00 13,770.00     2,250.00    2,250.00    58,650.00    27,590.00     6,310.00    2,250.00     2,250.00

OTHER CASH OUTFLOWS
Key Bank, NA                                                  -         -         -         -               -         -         -         -               -         -          -         -        -            -                 -          -           -              -
Capital purchases                                             -         -         -         -               -         -         -         -               -         -          -         -        -            -                 -          -           -              -
Owner Living Expenses (Estimated)                     2,000.00          -         -         -       2,000.00          -         -         -               - 2,000.00           -         -        -    2,000.00                  -          -           -              -
TOTAL CASH PAID OUT                                  60,650.00 23,230.00 10,670.00  2,250.00       60,650.00 23,230.00 10,670.00  2,250.00       58,650.00 22,130.00 13,770.00   2,250.00 2,250.00 60,650.00            27,590.00   6,310.00    2,250.00       2,250.00
Cash on hand (end of week)                  300.00   38,550.00 15,320.00 19,650.00 42,400.00       70,650.00 47,420.00 36,750.00 34,500.00       94,750.00 72,620.00 58,850.00 56,600.00 54,350.00 122,600.00           95,010.00 103,700.00 101,450.00       99,200.00




              EXHIBIT 1 - Page 1 of 1

                                                                                         Case 19-34037-pcm12                             Doc 13              Filed 11/05/19
